COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Texas Department of Transportation

Appellate case number:    01-17-00358-CV

Trial court case number: 2015-68342

Trial court:              270th District Court of Harris County

        This court ordered real parties in interest, Navistar, Inc. and IC Bus, LLC, to file a
response to the petition for writ of mandamus by June 8, 2017. On June 5, 2017, real parties
asked for an extension of time to file their response because they have filed in the trial court a
motion to vacate the trial court’s discovery order that is the subject of this proceeding. Real
parties note in their certificate of conference that relator, Texas Department of Transportation,
opposes the extension.
        If Texas Department of Transportation wishes to file a response to real parties’ motion
for extension, it should do so by 5:00 p.m. Tuesday, June 6, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: June 5, 2017